 H & B AMERICAN MACHINE CO.9all the employees doing the same kind of work.Many of the employeesin the proposed unit work in the same or directly comparable jobclassifications as employees outside the unit. 6There is also consider-able interchange of employees in the proposed unit with employees whoare not sought'Moreover, the record indicates that there have beenno significant changes in the Employer's administrative organizationsince the Board's decision in 1950 quoted above.The interlacingsupervisory authority and the common personnel policies still exist.As the unit does not constitute a traditional bargaining group 8 andas it does not include all employees doing the same work and havingsimilar interests,9 we find that it is inappropriate for the purposes ofcollective bargaining.We shall therefore dismiss the petition.OrderIT IS HEREBYORDERED that the petition in this matter be, and it herebyis, dismissed.8 The Employer introduced evidence showing that 50 job classifications not includedin the unit have functions identical to or directly comparable with 19 job classificationswithin the unit.The record shows that approximately 300 employees outside the unitwork in such classifications and that there are approximately 300 employees in the unitsought.7The Employer introduced evidence showing that,since January 1948,there have beenapproximately 30 permanent transfers out of the unit and approximately 65 permanenttransfers into the unit.The record also contains evidence of extensive temporary inter-change with respect to the employees herein involved.8 See footnote 2 above.9Walker Scott Corporation,89 NLRB 1339;compareMontgomery Ward itCo., 89NLRB 528.H & B AMERICAN MACHINECO.andLODGE 1647 OF DISTRICT64 OF TILEINTERNATIONALASSOCIATIONOFMACHINISTS,AFL,PETITIONER.CaseNo. 1-RC-2322.November 16, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Torbert H. Macdonald,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its power in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employeesof the Employer.97 NLRB No. 6. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees- of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner, which is the contractual representative of theproduction and maintenance employees at the Employer's plant inSouth Attleboro, Massachusetts, seeks a separate unit of time checkers,'excluding the hour timekeeper, executives, office and clerical employees,guards, professional employees, chief time checker, and all other super-visors as defined in the Act.The Employer objects to the requestedunit on the ground that the time checkers are part of the payroll oraccounting department..The time checkers are stationed in the various production depart-ments where they work in close association with the production em-ployees.Their principal function is to record on time cards theamount of time individual production employees devote to each par-ticular job.These cards are checked at the end of each day by thechief time checker and the hour timekeeper both of whom spend alltheir time in the payroll office.Thereafter, the cards are submittedto the cost accounting department.The time checkers are supervised by the chief time checker 2 who,in turn, is ultimately responsible to the treasurer of the Employer.The time checkers and the hour timekeeper are paid on a salary basis,while the production employees, who are supervised by a worksmanager, are hourly paid.3 In contrast to the office employees, thetime checkers and the hour timekeeper have the same schedule as theproduction employees.From the foregoing facts, it is clear- that the time checkers areplant clericals whose interests are closely allied with those of theproduction employees:'As the time checkers belong in the same unitwith the production and maintenance employees, we shall deny thePetitioner's request for- a separate time checkers' unit.We shall,however, establish a separate voting group for these employees. Ifa majority of the time checkers vote for the Petitioner, they will betaken to have indicated their desire to be included in the production'The current contract between the Petitioner and the Employer excludes time checkersfrom its coverage.2The parties agree, and we find, that the chief time checker is a supervisor within themeaning of the Act.Accordingly, we shall exclude him from the voting group hereinafterestablishedaHowever, the time checkers as well as the production employees receive time and ahalf for overtime work.4Although the time checkers are paid on a weekly rather than an hourly basis, andtheir line of supervisory authority runs to a different hierarchy from that which super-vises the production employees, these factors do not essentially distinguish them from theproduction employees with whom they work and have common interestsWestinghouseElectric Corporation (Sturtevant Division)95 NLRB No. 118;Hotpoint, Inc,85 NLRB485. NATONA MILLS, INC.11and maintenance unit currently represented by the Petitioner, andthe Petitioner may bargain for such employees as part of the existingunit .5There remains for consideration the question whether the hourtimekeeper should be excluded from the time checkers' group asdesired by the Petitioner.The Employer does not take any positionon this issue.As noted above, this employee does all his work inthe payroll office.His duties include checking time cards againsttime-clock cards and punching the appropriate data on cards for thecost accounting department.As the hour timekeeper is located inthe payroll office and does not regularly associate with the timecheckers or other employees in the production departments, we shallexclude him from the voting group.[Text of Direction of Election omitted from publication in thisvolume.]Arcade Manufacturing Division of. Rockwell Manufacturing Company,96 NLRB 116;Westinghouse Electric Corporation(Sturtevant Division)supra;Goodman Manufactur-ing Company,93 NLRB 1001.NATONA MILLS, INC.andLOCAL 401, INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, PETITIONER.CaseNo. 4-RC-1204.November 16, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ramey Donovan, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.For several years, the Employer has recognized the Petitioneras the bargaining representative of the receiving clerk and two truck''At the hearing,the Employer moved to dismissthe petitionon the grounds of (1)contractbar, and(2) the inappropriateness of the unit.Branch A-23, Levers AuxiliarySection ofthe Amalgamated Lace Operativesof America,herein called the Intervenor,joined inthe Employer's motion todismiss onthe groundof the inappropriateness of theunit.For thereasons stated in paragraphs numbered 3 and 4,infra,the motion is denied.97 NLRB No. 5.